Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   October 29, 2014

The Court of Appeals hereby passes the following order:

A15D0092. RONNIE D. CULPEPPER v. THE STATE.

      In 2002, Ronnie Culpepper pled guilty to forgery and burglary. He later filed
a motion to withdraw the plea, which the trial court denied. Culpepper now seeks
discretionary review in this Court.
       An order denying a motion to withdraw a guilty plea may be appealed directly.
See Smith v. State, 283 Ga. 376 (659 SE2d 380) (2008). We will grant a timely-filed
application for discretionary appeal if the lower court’s order is subject to direct
appeal. See OCGA § 5-6-35 (j). Accordingly, this application is hereby GRANTED,
and Culpepper shall have ten days from the date of this order to file a notice of appeal
in the trial court. If he has already filed a notice of appeal in the trial court, he need
not file a second notice. The clerk of the trial court is DIRECTED to include a copy
of this order in the record transmitted to the Court of Appeals.

                                         Court of Appeals of the State of Georgia
                                                                              10/29/2014
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.